DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 112
1.    Examiner Response:
Applicant’s arguments, see page 12, filed 4/15/22, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claim 2 has been withdrawn. 

                                           Response: 35 U.S.C.  § 103
2.    Examiner Response:
Applicant’s arguments, see pages 13-16, filed 4/15/22, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejection is withdrawn. There’s no prior art rejection for claims 1, 3, 5, 7, 9, 11, 13, 15 and 17-20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 21-22 the examiner has not seen any written description of the phrase “linearly approximating”.  In paragraph [0032] of the specification, it states “As shown by the solid lines GFa and GFb, the capacitance of the capacitors decreases linearly relative to the logarithm of frequency before ultimately reaching a minimum capacitance value and converging at that value. The dashed lines GLa and GLb are linear lines illustrating the decrease in capacitance, etc.”.  In paragraph [0006] of the specification, it states “Furthermore, the formula for approximating DC superimposition characteristics is a polynomial expression, which can also potentially cause divergence”.  In paragraph [0036] of the specification, it states “Taking these circuit constants for when the DC voltage is not applied, the capacitance of the capacitor Co in the equivalent circuit portion QA1 is multiplied by approximately 0.698, the capacitances of the capacitors Cm and C1 to C3 in the equivalent circuit portion QA2 are multiplied by approximately 0.48, and the resistances of the resistors RC1 to RC3 are multiplied by approximately 1/0.48 to create an equivalent circuit”.  In paragraph [0044] of the specification, it states “The approximation formula (equation 10) for the coefficients (C* and R*) used in the currents of the voltage-controlled current sources ECo and ECmn (equations 3 and 6) in this embodiment reduces computational load during simulation and does not exhibit computational problems due to divergence or the like in the range of the voltages to be used”.  There’s no mentioning of linearly approximating a change in the circuit values of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by way of the prescribed coefficient.  Also, dependent claims 3, 5, 7, 9, 11, 13, 15 and 17-20 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 states that a capacitor is substituted in the electronic circuit with an equivalent circuit for the capacitor and a simulation program is ran for the electronic circuit using the constructed equivalent circuit.  This claim does not further limit claim 1 of a circuit element or group of circuit elements being substituted.  Claim 18 states that a capacitor is substituted in the electronic circuit with an equivalent circuit and a calculation of a change in the circuit value of the circuit or the group of circuit elements is due to the superimposition of eh DC voltage.  The process of running a simulation program for the electronic circuit using the constructed equivalent circuit, does not further limit claim 1, where claim 1 has a calculating limitation that calculates a change in the circuit value of the circuit or the group of circuit elements due to the superimposition of the DC voltage.  Regarding claim 19 it states that within the closed circuit a voltage source or current source is connected in series to the circuit element or the group of circuit elements that have been substituted with the voltage-controlled current source or voltage-controlled voltage source. Running a simulation program for the electronic circuit using the constructed equivalent circuit, does not further limit claim 1, where a voltage source or current source is connected in series to the circuit element or the group of circuit elements that have been substituted with the voltage-controlled current source or voltage-controlled voltage source.  Regarding claim 20 it states that the equivalent circuit is constructed by substituting a capacitor in the electronic circuit with an equivalent circuit and a simulation program is ran for the electronic circuit using the constructed equivalent circuit.  The running of a simulation program does not further limit claim 1, where a circuit element or group of circuit elements are being substituted.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper and as a mathematical concept.
Claims 1 and 21-22
Regarding step 1, claims 1 and 21-22 are directed towards a method which is eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source or voltage-controlled voltage source”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “connecting, to said voltage-controlled current source or voltage-controlled voltage source, a closed circuit so that said voltage-controlled current source or voltage-controlled voltage source generates a current or voltage of a magnitude that is obtained by multiplying a current or voltage generated in the closed circuit by a prescribed coefficient, linearly approximating a change in the circuit value of the circuit or the group of the circuit elements due to the superimposition of the DC voltage, said closed circuit consisting of said circuit element or said group of circuit elements, a monitor voltage source, and a voltage source, or said closed circuit consisting of said circuit element or said group of circuit elements and a current source, and said closed circuit thereby not containing a differentiator”. This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “calculating a change in the circuit value of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by comparing frequency characteristics of the circuit element or the group of circuit elements measured when the DC voltage is superimposed on the AC signal to frequency characteristics of the circuit elements or the group of circuit elements measured when only the AC signal is applied”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “and determining said prescribed coefficient, denoted by C* on the basis of the change in the value of the circuit element or the group of circuit elements due to superimposition of the DC voltage, as denoted by Vdc as obtained in the step of calculating by performing a curve fitting with the following equation: 

    PNG
    media_image1.png
    116
    595
    media_image1.png
    Greyscale

where Vpk, Ck, Ox, and Bx are fitting coefficients, and n represents the number of formulae for the curve fitting”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 21
Regarding step 2A, prong 1, claim 21 recites “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 21 recites “determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 21 recites “substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 21 recites “connecting, to said voltage-controlled current source, a closed circuit that consists of said circuit element or said group of circuit elements, a monitor voltage source, and a voltage source connected to the voltage-controlled current source, such that said voltage-controlled current source generates a current of a magnitude that is obtained by multiplying a current generated in the closed circuit by a prescribed coefficient, thereby linearly approximating a change in the circuit values of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by way of the prescribed coefficient”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 22
Regarding step 2A, prong 1, claim 22 recites “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 22 recites “determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 22 recites “substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled voltage source and a monitor voltage source that is connected to the voltage-controlled voltage source in series”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 22 recites “and connecting, to said voltage-controlled voltage source, a closed circuit that consists of said circuit element or said group of circuit elements, and a current source, such that said voltage- controlled voltage source generates a voltage of a magnitude that is obtained by multiplying a voltage generated in the closed circuit by a prescribed coefficient, thereby linearly approximating a change in the circuit values of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by way of the prescribed coefficient”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 3
Dependent claim 3 recites “wherein in the closed circuit, said voltage source or current source is connected in series to the circuit element or the group of circuit elements that have been substituted with the voltage-controlled current source or voltage-controlled voltage source, and wherein an output of the voltage-controlled current source or voltage-controlled voltage source is controlled in accordance with a voltage or current applied by the voltage source or current source to the closed circuit”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 5
Dependent claim 5 recites “wherein the reference equivalent circuit includes a plurality of circuit elements that have same changes in response to the superimposition of the DC voltage, and a pair of said voltage-controlled current source or voltage-controlled voltage source and the associated closed circuit are provided for said plurality of circuit elements”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein the reference equivalent circuit includes a plurality of circuit elements that have same changes in response to the superimposition of the DC voltage, and a pair of said voltage-controlled current source or voltage-controlled voltage source and the associated closed circuit are provided for said plurality of circuit elements”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9
Dependent claim 9 recites “wherein the capacitor is a multilayer ceramic capacitor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 11
Dependent claim 11 recites “wherein the capacitor is a multilayer ceramic capacitor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13
Dependent claim 13 recites “wherein the capacitor is a multilayer ceramic capacitor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15
Dependent claim 15 recites “wherein the capacitor is a multilayer ceramic capacitor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 17
Dependent claim 17 recites “substituting the capacitor in the electronic circuit with an equivalent circuit for the capacitor constructed by the method of constructing according to claim 1 so as to construct an equivalent circuit for the electronic circuit”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 17 recites “running a simulation program for the electronic circuit using the constructed equivalent circuit for the electronic circuit to output simulations results simulating the characteristics of the electronic circuit”, amounts to extra-solution activity.
Claim 18
Dependent claim 18 recites “substituting the capacitor in the electronic circuit with an equivalent circuit for the capacitor constructed by the method of constructing according to claim 1”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 18 recites “and further by calculating a change in the circuit value of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by comparing frequency characteristics of the circuit element or the group of circuit elements measured when the DC voltage is superimposed on the AC signal to frequency characteristics of the circuit elements or the group of circuit elements measured when only the AC signal is applied”.  This
limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping
of abstract ideas.
Claim 18 recites “and determining said prescribed coefficient on the basis of the change in the value of the circuit element or the group of circuit elements due to superimposition of the DC voltage as obtained in the step of calculating, so as to construct an equivalent circuit for the electronic circuit”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 18 recites “running a simulation program for the electronic circuit using the constructed equivalent circuit for the electronic circuit to output simulations results simulating the characteristics of the electronic circuit”, amounts to extra-solution activity.   
Claim 19
Dependent claim 19 recites “substituting the capacitor in the electronic circuit with an equivalent circuit for the capacitor constructed by the method of constructing according to claim 1”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 19 recites “wherein in the closed circuit, a voltage source or current source is connected in series to the circuit element or the group of circuit elements that have been substituted with the voltage-controlled current source or voltage-controlled voltage source, and wherein an output of the voltage-controlled current source or voltage-controlled voltage source is controlled in accordance with a voltage or current applied by the voltage source or current source to the closed circuit, so as to construct an equivalent circuit for the electronic circuit”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 19 recites “running a simulation program for the electronic circuit using the constructed equivalent circuit for the electronic circuit to output simulations results simulating the characteristics of the electronic circuit”, amounts to extra-solution activity.   
Claim 20
Dependent claim 20 recites “a processor programmed to receive an equivalent circuit for the electronic circuit”.  This limitation amount to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 20 recites “the equivalent circuit for the electronic circuit being constructed by substituting the capacitor in the electronic circuit with an equivalent circuit for the capacitor constructed by the method of constructing according to claim 1”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 20 recites “the processor running a simulation program for the electronic circuit using the constructed equivalent circuit for the electronic circuit and causing simulation results simulating the characteristics of the electronic circuit to be outputted”, amounts to extra-solution activity.   
Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PGPub 2012/0185223) (from IDS dated 9/28/17) in view of Shoo (JP 2012-150579) (translation) in further view of Ohnishi et al. (U.S. Patent 5,229,690).

Examiner’s note: Regarding the limitation of claim 21 that states “linearly approximating a change in the circuit values of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by way of the prescribed coefficient”, examiner has not seen any written description for the phrase “linearly approximating”.  Also, included within the polynomial are coefficients, which demonstrates that there are coefficients that are determined on the basis of the change in value of the circuit element, see paragraph [0015] and [0042] of the Wu reference.
Regarding the limitation of claim 21 that states “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied”, the examiner considers the circuit shown in Fig. 17 of the Shoo reference to be the reference equivalent circuit, since this circuit does not have a DC voltage applied to it.  Also, in paragraph [0028] of the specification, it states how equivalent circuit shown in Fig 4A of the current application is taken from the circuit shown in Fig. 17 of the Shoo reference.  This further demonstrates that the circuit of Fig.17 of the Shoo reference does not have a DC voltage applied to it, see paragraph [0045] and Fig. 17 of the Shoo reference.
Regarding the limitation of claim 21 that states “and connecting, to said voltage-controlled current source, a closed circuit that consists of said circuit element or said group of circuit elements, a monitor voltage source, and a voltage source connected to the voltage-controlled current source, such that said voltage-controlled current source generates a current of a magnitude that is obtained by multiplying a current generated in the closed circuit by a prescribed coefficient,”, the examiner considers the second closed circuit to be the closed circuit that is connected, since the second closed circuit, comprises a series of circuit elements (diode D1, capacitor), where the second circuit represents a state of those elements.  Also, the examiner considers the first diode D1 conducting (ON) and non-conducting (OFF) and the capacitor C1 forming an energy storming means as being the change in circuit vales, since the first diode switches from an ON and OFF state, see Col. 4 lines 43-64, “Referring to Fig. 1, etc.”, Col. 5 lines 17-39, “Now, in the apparatus for operating discharge, etc.” of the Ohnishi et al. reference.

With respect to claim 21, Wu discloses “A method of constructing an equivalent circuit for a capacitor to which an AC signal superimposed with a DC voltage may be applied” as [Wu (paragraph [0015])];
“substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source” as [Wu (paragraph [0015], paragraph [0042])];
“linearly approximating a change in the circuit values of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by way of the prescribed coefficient” as [Wu (paragraph [0015], paragraph [0042])] Examiner’s interpretation: As stated above in section 4 of the current office action, the examiner has not seen any written description for the phrase “linearly approximating”.  Included within the polynomial are coefficients, which demonstrates that there are coefficients that are determined on the basis of the change in value of the circuit element;
While Wu teaches constructing a circuit simulation model for a capacitor having a DC bias applied, Wu does not explicitly disclose “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied; determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied”
Shoo discloses “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied” as [Shoo (paragraph [0045], Fig. 17)] Examiner’s interpretation: The examiner considers the circuit shown in Fig. 17 of the Shoo reference to be the reference equivalent circuit, since this circuit does not have a DC voltage applied to it.  Also, in paragraph [0028] of the specification, it states how equivalent circuit shown in Fig 4A of the current application is taken from the circuit shown in Fig. 17 of the Shoo reference.  This further demonstrates that the circuit of Fig.17 of the Shoo reference does not have a DC voltage applied to it;
“determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied” as [Shoo (paragraph [0045], Fig. 17)];
Wu and Shoo are analogous art because they are from the same field endeavor of analyzing a circuit simulation model of a capacitor.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wu of a circuit simulation model that represents capacitor characteristics by incorporating defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied; determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied as taught by Shoo for the purpose of providing a capacitor circuit simulation model capable of representing characteristics of a capacitor and performing a circuit design.
The motivation for doing so would have been because Shoo teaches that having a linear voltage current source replace a capacitor, the total voltage applied to the capacitors is applied to the operation circuit (Shoo (Abstract).
While the combination of Wu and Shoo teaches substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source or voltage-controlled voltage source, Wu and Shoo do not explicitly disclose “and connecting, to said voltage-controlled current source, a closed circuit that consists of said circuit element or said group of circuit elements, a monitor voltage source, and a voltage source connected to the voltage-controlled current source, such that said voltage-controlled current source generates a current of a magnitude that is obtained by multiplying a current generated in the closed circuit by a prescribed coefficient, thereby linearly approximating a change in the circuit values of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by way of the prescribed coefficient” 
Ohnishi et al. discloses “and connecting, to said voltage-controlled current source, a closed circuit that consists of said circuit element or said group of circuit elements, a monitor voltage source, and a voltage source connected to the voltage-controlled current source, such that said voltage-controlled current source generates a current of a magnitude that is obtained by multiplying a current generated in the closed circuit by a prescribed coefficient” as [Ohnishi et al. (Col. 4 lines 43-64, “Referring to Fig. 1, etc.”, Col. 5 lines 17-39, “Now, in the apparatus for operating discharge, etc.)] Examiner’s interpretation: The examiner considers the second closed circuit to be the closed circuit that is connected, since the second closed circuit, comprises a series of circuit elements (diode D1, capacitor), where the second circuit represents a state of those elements.  Also, the examiner considers the first diode D1 conducting (ON) and non-conducting (OFF) and the capacitor C1 forming an energy storming means as being the change in circuit vales, since the first diode switches from an ON and OFF state;
Wu, Shoo and Ohnishi et al. are analogous art because they are from the same field endeavor of analyzing a capacitor of a circuit.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wu and Shoo of substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source or voltage-controlled voltage source by incorporating and connecting, to said voltage-controlled current source, a closed circuit that consists of said circuit element or said group of circuit elements, a monitor voltage source, and a voltage source connected to the voltage-controlled current source, such that said voltage-controlled current source generates a current of a magnitude that is obtained by multiplying a current generated in the closed circuit by a prescribed coefficient as taught by Ohnishi et al. for the purpose of operating discharge lamps.
The motivation for doing so would have been because Ohnishi et al. teaches that by operating discharge lamps, where the size of the current limiting element is minimized, the harmonic distortion of the current is eliminated (Ohnishi et al. (Col. 2 lines 19-49, “It will be appreciated that, etc.”).

Examiner’s note: Regarding the limitation of claim 22 that states “linearly approximating a change in the circuit values of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by way of the prescribed coefficient”, examiner has not seen any written description for the phrase “linearly approximating”.  Also, included within the polynomial are coefficients, which demonstrates that there are coefficients that are determined on the basis of the change in value of the circuit element, see paragraph [0015] and [0042] of the Wu reference.
Regarding the limitation of claim 22 that states “and connecting, to said voltage-controlled voltage source, a closed circuit that consists of said circuit element or said group of circuit elements, and a current source, such that said voltage- controlled voltage source generates a voltage of a magnitude that is obtained by multiplying a voltage generated in the closed circuit by a prescribed coefficient”, the examiner considers the second closed circuit to be the closed circuit that is connected, since the second closed circuit, comprises a series of circuit elements (diode D1, capacitor), where the second circuit represents a state of those elements.  Also, the examiner considers the first diode D1 conducting (ON) and non-conducting (OFF) and the capacitor C1 forming an energy storming means as being the change in circuit vales, since the first diode switches from an ON and OFF state, see Col. 4 lines 43-64, “Referring to Fig. 1, etc.”, Col. 5 lines 17-39, “Now, in the apparatus for operating discharge, etc.” of the Ohnishi et al. reference.

With respect to claim 22, Wu discloses “A method of constructing an equivalent circuit for a capacitor to which an AC signal superimposed with a DC voltage may be applied” as [Wu (paragraph [0015])];
“substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled voltage source and a monitor voltage source that is connected to the voltage-controlled voltage source in series” as [Wu (paragraph [0015], paragraph [0042])];
“linearly approximating a change in the circuit values of the circuit or the group of the circuit elements due to the superimposition of the DC voltage by way of the prescribed coefficient” as [Wu (paragraph [0015], paragraph [0042])] Examiner’s interpretation: As stated above in section 4 of the current office action, the examiner has not seen any written description for the phrase “linearly approximating”.  Included within the polynomial are coefficients, which demonstrates that there are coefficients that are determined on the basis of the change in value of the circuit element;
While Wu teaches constructing a circuit simulation model for a capacitor having a DC bias applied, Wu does not explicitly disclose “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied; determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied”
Shoo discloses “defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied” as [Shoo (paragraph [0045], Fig. 17)] Examiner’s interpretation: The examiner considers the circuit shown in Fig. 17 of the Shoo reference to be the reference equivalent circuit, since this circuit does not have a DC voltage applied to it.  Also, in paragraph [0028] of the specification, it states how equivalent circuit shown in Fig 4A of the current application is taken from the circuit shown in Fig. 17 of the Shoo reference.  This further demonstrates that the circuit of Fig.17 of the Shoo reference does not have a DC voltage applied to it;
“determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied” as [Shoo (paragraph [0045], Fig. 17)];
Wu and Shoo are analogous art because they are from the same field endeavor of analyzing a circuit simulation model of a capacitor.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wu of a circuit simulation model that represents capacitor characteristics by incorporating defining a reference equivalent circuit that represents characteristics of said capacitor when the DC voltage is not applied and only the AC signal is applied; determining a circuit value of each circuit element contained in the reference equivalent circuit by measuring responses of said capacitor when the DC voltage is not applied and only the AC signal is applied as taught by Shoo for the purpose of providing a capacitor circuit simulation model capable of representing characteristics of a capacitor and performing a circuit design.
The motivation for doing so would have been because Shoo teaches that having a linear voltage current source replace a capacitor, the total voltage applied to the capacitors is applied to the operation circuit (Shoo (Abstract).
While the combination of Wu and Shoo teaches substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source or voltage-controlled voltage source, Wu and Shoo do not explicitly disclose “and connecting, to said voltage-controlled voltage source, a closed circuit that consists of said circuit element or said group of circuit elements, and a current source, such that said voltage- controlled voltage source generates a voltage of a magnitude that is obtained by multiplying a voltage generated in the closed circuit by a prescribed coefficient”
Ohnishi et al. discloses “and connecting, to said voltage-controlled voltage source, a closed circuit that consists of said circuit element or said group of circuit elements, and a current source, such that said voltage- controlled voltage source generates a voltage of a magnitude that is obtained by multiplying a voltage generated in the closed circuit by a prescribed coefficient” as [Ohnishi et al. (Col. 4 lines 43-64, “Referring to Fig. 1, etc.”, Col. 5 lines 17-39, “Now, in the apparatus for operating discharge, etc.)] Examiner’s interpretation: The examiner considers the second closed circuit to be the closed circuit that is connected, since the second closed circuit, comprises a series of circuit elements (diode D1, capacitor), where the second circuit represents a state of those elements.  Also, the examiner considers the first diode D1 conducting (ON) and non-conducting (OFF) and the capacitor C1 forming an energy storming means as being the change in circuit vales, since the first diode switches from an ON and OFF state;
Wu, Shoo and Ohnishi et al. are analogous art because they are from the same field endeavor of analyzing a capacitor of a circuit.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wu and Shoo of substituting a circuit element or a group of circuit elements that are included in the reference equivalent circuit and that have circuit values that change when the DC voltage is superimposed to the AC signal with a voltage-controlled current source or voltage-controlled voltage source by incorporating and connecting, to said voltage-controlled voltage source, a closed circuit that consists of said circuit element or said group of circuit elements, and a current source, such that said voltage- controlled voltage source generates a voltage of a magnitude that is obtained by multiplying a voltage generated in the closed circuit by a prescribed coefficient as taught by Ohnishi et al. for the purpose of operating discharge lamps.
The motivation for doing so would have been because Ohnishi et al. teaches that by operating discharge lamps, where the size of the current limiting element is minimized, the harmonic distortion of the current is eliminated (Ohnishi et al. (Col. 2 lines 19-49, “It will be appreciated that, etc.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147